In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-413 CR

NO. 09-05-414 CR

NO. 09-05-415 CR

NO. 09-05-416 CR

____________________


STANESHA LYNDETT GILLIAM, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 90505, 90570, 90712 and 92310




MEMORANDUM OPINION
	Stanesha Lyndett Gilliam was convicted of the offense of credit card abuse in Cause
Nos. 90505, 90570 and 90712, and was convicted of felony theft in Cause No. 92310. 
Gilliam filed notices of appeal on September 9, 2005.  In each case, the trial court entered
a certification of the defendant's right to appeal in which the court certified that this is a
plea-bargain case, and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certifications have been provided to the Court of Appeals by
the district clerk.
	On September 16, 2005, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made a part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not
been supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								___________________________
								         HOLLIS HORTON
									        Justice

Opinion Delivered November 16, 2005
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.